Exhibit 10.1

 

AMENDMENT NO. 3

TO

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

KITE REALTY GROUP, L.P.

 

This Amendment No. 3 to the Amended and Restated Agreement of Limited
Partnership of Kite Realty Group, L.P. (this “Amendment”) is made as of July 28,
2014 by Kite Realty Group Trust, a Maryland real estate investment trust, as
sole general partner (the “Company”) of Kite Realty Group, L.P., a Delaware
limited partnership (the “Partnership”), pursuant to the authority granted to
the Company in the Amended and Restated Agreement of Limited Partnership of Kite
Realty Group, L.P., dated as of August 16, 2004, as amended by Amendment No. 1,
dated as of December 7, 2010, and as further amended by Amendment No. 2, dated
as of March 12, 2012 (the “Partnership Agreement”), for the purpose of issuing
additional Partnership Units in the form of LTIP Units.  Capitalized terms used
and not defined herein shall have the meanings set forth in the Partnership
Agreement.

 

WHEREAS, the Company and the Partnership desire to provide for equity incentives
to certain persons who provide services to or for the benefit of the Partnership
in the form of Partnership Units which shall be designated “LTIP Units”; and

 

WHEREAS, the Company and the Partnership desire to amend the Partnership
Agreement, in accordance Section 4.2 of the Partnership Agreement, to issue the
LTIP Units, having the designations, preferences and other rights as described
herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Partnership Agreement is hereby amended as follows:

 

1.                                      Amendments to the Partnership
Agreement.  The Company and the Partnership hereby amend the Partnership
Agreement as follows:

 

A.                                    Article I of the Partnership Agreement is
hereby amended to add the following definitions:

 

“Adjustment Event” has the meaning set forth in Section 4.6.A.

 

“Aggregate Special LTIP Unit Distribution Amount” has the meaning set forth in
Section 5.1.F.

 

“Capital Account Limitation” has the meaning set forth in Section 4.7.B.

 

“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.E.

 

“Class A Unit Transaction” has the meaning set forth in Section 4.7.F.

 

--------------------------------------------------------------------------------


 

“Constituent Person” has the meaning set forth in Section 4.7.F.

 

“Conversion Date” has the meaning set forth in Section 4.7.B.

 

“Conversion Notice” has the meaning set forth in Section 4.7.B.

 

“Conversion Right” has the meaning set forth in Section 4.7.A.

 

“Distribution Measurement Date” has the meaning set forth in Section 5.1.F.

 

“Distribution Payment Date” has the meaning set forth in Section 5.1.E.

 

“Distribution Participation Date” means, with respect to LTIP Units, such date
as may be specified in the Vesting Agreement or other documentation pursuant to
which such LTIP Units are issued.

 

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.

 

“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or the General Partner, including, without
limitation, the Kite Realty Group Trust 2013 Equity Incentive Plan.

 

“Forced Conversion” has the meaning set forth in Section 4.7.C.

 

“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.

 

“Forced Redemption Amount” has the meaning set forth in Section 8.6.F.

 

“Forced Redemption Right” has the meaning set forth in Section 8.6.F.

 

“Liquidating Gains” has the meaning set forth in Section 6.1.E.

 

“Liquidating Losses” has the meaning set forth in Section 6.1.E.

 

“LTIP Distribution Amount” has the meaning set forth in Section 5.1.E.

 

“LTIP Unitholder” means a Partner that holds LTIP Units.

 

“LTIP Units” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Sections
4.6 and 4.7 and elsewhere in this Agreement in respect of holders of LTIP Units.
The allocation of LTIP Units among the Partners shall be set forth on Exhibit A,
as it may be amended or restated from time to time.

 

2

--------------------------------------------------------------------------------


 

“LTIP Unit Sharing Percentage” means, for an LTIP Unit, the percentage that is
specified as the LTIP Unit Sharing Percentage in the Vesting Agreement or other
documentation pursuant to which such LTIP Unit is issued or, if no such
percentage is specified, 10%.

 

“Notice of Forced Redemption” means a Notice of Forced Redemption substantially
in the form of Exhibit I.

 

“Same Award” has the meaning set forth in Section 5.1.F.

 

“Special LTIP Unit Distribution” has the meaning set forth in Section 5.1.F.

 

“Specified Forced Redemption Date” means the tenth Business Day after receipt by
the holder of Class A Units of a Notice of Forced Redemption or such shorter
period as the General Partner, in its sole and absolute discretion may
determine; provided that, if the Shares are not Publicly Traded, the Specified
Forced Redemption Date means the thirtieth Business Day after receipt by the
holder of such Class A Units of a Notice of Forced Redemption.

 

“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.

 

“Vested LTIP Units” has the meaning set forth in Section 4.6.C.

 

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units upon acceptance of an award of
LTIP Units under an Equity Incentive Plan.

 

B.                                    The definition of “Partnership Interest”
in Article I of the Partnership Agreement is hereby amended and restated in its
entirety as follows:

 

“Partnership Interest” means a Limited Partnership Interest, a General
Partnership Interest or LTIP Units and includes any and all benefits to which
the holder of such a Partnership Interest may be entitled as provided in this
Agreement, together with all obligations of such Person to comply with the terms
and provisions of this Agreement. A Partnership Interest may be expressed as a
number of Partnership Units.

 

C.                                    Section 4.2.B of the Partnership Agreement
is hereby amended and restated in its entirety as follows:

 

B.            Classes of Partnership Units.  From and after the date of the
Agreement, the Partnership shall have three classes of Partnership Units
entitled “Class A Units,” “Class B Units,” and “LTIP Units,” and such additional
classes of Partnership Units as may be created by the General Partner pursuant
to Section 4.2.A.  Class A Units, Class B Units, LTIP Units, or a class of
Partnership Interests created pursuant to Section 4.2.A, at the election of the
General Partner, in its sole and absolute discretion, may be issued to newly
admitted Partners in exchange for the contribution by such Partners of cash,
real

 

3

--------------------------------------------------------------------------------


 

estate partnership interests, stock, notes or other assets or consideration;
provided, however, that any Partnership Unit that is not specifically designated
by the General Partner as being of a particular class shall be deemed to be a
Class A Unit.  Each Class B Unit shall be converted automatically into a
corresponding series of Class A Unit on the day immediately following the
Partnership Record Date for the Distribution Period in which such Class B Unit
was issued, without the requirement for any action by the General Partner, the
Partnership or the Partner holding the Class B Unit.  The terms of the LTIP
Units shall be in accordance with Sections 4.6 and 4.7.

 

D.                                    Article IV of the Partnership Agreement is
hereby amended to add the following new Sections 4.6 and 4.7:

 

Section 4.6            LTIP Units

 

A.            Issuance of LTIP Units.  The General Partner may from time to time
issue LTIP Units to Persons who provide services to the Partnership or the
General Partner, for such consideration as the General Partner may determine to
be appropriate, and admit such Persons as Limited Partners.  Subject to the
following provisions of this Section 4.6 and the special provisions of Sections
4.7, 5.1.E, 5.1.F, 5.1.G and 6.1.E, LTIP Units shall be treated as Class A
Units, with all of the rights, privileges and obligations attendant thereto (or,
if so designated by the General Partner in connection with the issuance thereof,
as Class B Units for the quarter in which such LTIP Units are issued).  For
purposes of computing the Partners’ Percentage Interests, holders of LTIP Units
shall be treated as Class A Unit holders and LTIP Units shall be treated as
Class A Units.  In particular, the Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Class A Units for conversion,
distribution and other purposes, including, without limitation, complying with
the following procedures.

 

If an Adjustment Event (as defined below) occurs, then the General Partner shall
make a corresponding adjustment to the LTIP Units to maintain a one-for-one
conversion and economic equivalence ratio between Class A Units and LTIP Units.
The following shall be “Adjustment Events”: (A) the Partnership makes a
distribution on all outstanding Class A Units in Partnership Units, (B) the
Partnership subdivides the outstanding Class A Units into a greater number of
units or combines the outstanding Class A Units into a smaller number of units,
or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Class A Units by way of a reclassification or recapitalization of
its Class A Units.  If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously.  For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Class A Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner in respect of a capital contribution to
the Partnership.  If the Partnership takes an action affecting the Class A Units
other than actions specifically described above as

 

4

--------------------------------------------------------------------------------


 

“Adjustment Events” and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Incentive Plan, in such manner and at such time as the General Partner,
in its sole discretion, may determine to be appropriate under the circumstances.
If an adjustment is made to the LTIP Units, as herein provided, the Partnership
shall promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error.  Promptly after filing of
such certificate, the Partnership shall mail a notice to each LTIP Unitholder
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment.

 

B.            Priority.  Subject to the provisions of this Section 4.6 and the
special provisions of Sections 4.7, 5.1.E, 5.1.F, and 5.1.G, the LTIP Units
shall rank pari passu with the Class A Units and Class B Units as to the payment
of regular and special periodic or other distributions and distribution of
assets upon liquidation, dissolution or winding up.  As to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, any class or series of Partnership Units which by its terms
specifies that it shall rank junior to, on a parity with, or senior to the
Class A Units shall also rank junior to, or pari passu with, or senior to, as
the case may be, the LTIP Units.  Subject to the terms of any Vesting Agreement,
an LTIP Unitholder shall be entitled to transfer his or her LTIP Units to the
same extent, and subject to the same restrictions as holders of Class A Units
are entitled to transfer their Class A Units pursuant to Article XI.

 

C.            Special Provisions. LTIP Units shall be subject to the following
special provisions:

 

(i)            Vesting Agreements.  LTIP Units may, in the sole discretion of
the General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement.  The
terms of any Vesting Agreement may be modified by the General Partner from time
to time in its sole discretion, subject to any restrictions on amendment imposed
by the relevant Vesting Agreement or by the Equity Incentive Plan, if
applicable. LTIP Units that have vested under the terms of a Vesting Agreement
are referred to as “Vested LTIP Units”; all other LTIP Units shall be treated as
“Unvested LTIP Units.”

 

(ii)           Forfeiture.  Unless otherwise specified in the Vesting Agreement,
upon the occurrence of any event specified in a Vesting Agreement as resulting
in either the right of the Partnership or the General Partner to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Partnership or the General Partner exercises such right to
repurchase or forfeiture in accordance with the applicable Vesting Agreement,
the relevant LTIP Units shall immediately, and without any further action, be
treated as

 

5

--------------------------------------------------------------------------------


 

cancelled and no longer outstanding for any purpose.  Unless otherwise specified
in the Vesting Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
declared with respect to a Partnership Record Date prior to the effective date
of the forfeiture.  In connection with any repurchase or forfeiture of LTIP
Units, the balance of the portion of the Capital Account of the LTIP Unitholder
that is attributable to all of his or her LTIP Units shall be reduced by the
amount, if any, by which it exceeds the target balance contemplated by
Section 6.1.E, calculated with respect to the LTIP Unitholder’s remaining LTIP
Units, if any.

 

(iii)          Allocations.  LTIP Unitholders shall be entitled to certain
special allocations of gain under Section 6.1.E.  LTIP Units shall be allocated
Net Income and Net Loss, for any taxable year or portion of a taxable year
occurring after such issuance and prior to the Distribution Participation Date
for such LTIP Units, in amounts per LTIP Unit equal to the amounts allocated per
Class A Unit for the same period multiplied by the LTIP Unit Sharing Percentage
for such LTIP Units.  Commencing with the portion of the taxable year of the
Partnership that begins on the Distribution Participation Date established for
any LTIP Units, such LTIP Units shall be allocated Net Income and Net Loss in
amounts per LTIP Unit equal to the amounts allocated per Class A Unit.  The
allocations provided by the preceding sentence shall be subject to Section 6.1.B
of the Agreement. The General Partner is authorized in its discretion to delay
or accelerate the participation of the LTIP Units in allocations of Net Income
and Net Loss, or to adjust the allocations made after the Distribution
Participation Date, so that the ratio of (i) the total amount of Net Income or
Net Loss allocated with respect to each LTIP Unit in the taxable year in which
that LTIP Unit’s Distribution Participation Date falls, to (ii) the total amount
distributed to that LTIP Unit with respect to such period, is equal to such
ratio as computed for the Class A Units held by the General Partner.

 

(iv)            Redemption.  The Redemption Right provided to the holders of
Class A Units under Section 8.6 shall not apply with respect to LTIP Units
unless and until they are converted to Class A Units as provided in clause (v)
below and Section 4.7.

 

(v)           Conversion to Class A Units.  Vested LTIP Units are eligible to be
converted into Class A Units in accordance with Section 4.7.

 

D.            Voting.  LTIP Unitholders shall (a) have the same voting rights as
the Limited Partners, with the LTIP Units voting as a single class with the
Class A Units and having one vote per LTIP Unit; and (b) have the additional
voting rights that are expressly set forth below.  So long as any LTIP Units
remain outstanding, the Partnership shall not, without the affirmative vote of
the holders of a majority of the LTIP Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially

 

6

--------------------------------------------------------------------------------


 

and adversely affect any right, privilege or voting power of the LTIP Units or
the LTIP Unitholders as such, unless such amendment, alteration, or repeal
affects equally, ratably and proportionately the rights, privileges and voting
powers of all of Class A Units (including the Class A Units held by the General
Partner); but subject, in any event, to the following provisions:

 

(i)            With respect to any Class A Unit Transaction (as defined in
Section 4.7.F), so long as the LTIP Units are treated in accordance with
Section 4.7.F, the consummation of such Class A Unit Transaction shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers of the LTIP Units or the LTIP Unitholders as such; and

 

(ii)           Any creation or issuance of any Partnership Units or of any class
or series of Partnership Interest in accordance with the terms of this
Agreement, including, without limitation, additional Class A Units or LTIP
Units, whether ranking senior to, junior to, or on a parity with the LTIP Units
with respect to distributions and the distribution of assets upon liquidation,
dissolution or winding up, shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the LTIP Units
or the LTIP Unitholders as such.

 

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Class A
Units.

 

Section 4.7            Conversion of LTIP Units

 

A.            Conversion Right.  An LTIP Unitholder shall have the right (the
“Conversion Right”), at his or her option, at any time to convert all or a
portion of his or her Vested LTIP Units into fully paid and non-assessable
Class A Units; provided, however, that a holder may not exercise the Conversion
Right for less than one thousand (1,000) Vested LTIP Units or, if such holder
holds less than one thousand Vested LTIP Units, all of the Vested LTIP Units
held by such holder.  LTIP Unitholders shall not have the right to convert
Unvested LTIP Units into Class A Units until they become Vested LTIP Units;
provided, however, that when an LTIP Unitholder is notified of the expected
occurrence of an event that will cause his or her Unvested LTIP Units to become
Vested LTIP Units, such LTIP Unitholder may give the Partnership a Conversion
Notice conditioned upon and effective as of the time of vesting and such
Conversion Notice, unless subsequently revoked by the LTIP Unitholder, shall be
accepted by the Partnership subject to such condition.  The General Partner
shall have the right at any time to cause a conversion of Vested LTIP Units into
Class A Units, provided, however, that any Special LTIP Unit Distribution
payable with respect to such Vested LTIP Units is paid prior to such
conversion.  In all cases, the conversion of any LTIP Units into Class A Units
shall be subject to the conditions and procedures set forth in this Section 4.7.

 

7

--------------------------------------------------------------------------------


 

B.            Exercise by an LTIP Unitholder.  A holder of Vested LTIP Units may
convert such LTIP Units into an equal number of fully paid and non-assessable
Class A Units, giving effect to all adjustments (if any) made pursuant to
Section 4.6.  Notwithstanding the foregoing, in no event may a holder of Vested
LTIP Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Limited Partner, to the extent attributable to
its ownership of LTIP Units, divided by (y) the Class A Unit Economic Balance,
in each case as determined as of the effective date of conversion (the “Capital
Account Limitation”).  In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit G to this Agreement to the Partnership (with a copy to the General
Partner) not less than ten nor more than 60 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the General Partner has not given to the LTIP Unitholders notice of a
proposed or upcoming Class A Unit Transaction (as defined in Section 4.7.F) at
least 30 days prior to the effective date of such Class A Unit Transaction, then
LTIP Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Class A Unit Transaction or (y) the third business day immediately preceding the
effective date of such Class A Unit Transaction.  A Conversion Notice shall be
provided in the manner provided in Section 15.1.  Each LTIP Unitholder covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 4.7.B shall be free and clear of all liens and
encumbrances.  Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.6 relating to
those Class A Units that will be issued to such holder upon conversion of such
LTIP Units into Class A Units in advance of the Conversion Date; provided,
however, that the redemption of such Class A Units by the Partnership shall in
no event take place until after the Conversion Date.  For clarity, it is noted
that the objective of this paragraph is to put an LTIP Unitholder in a position
where, if he or she so wishes, the Class A Units into which his or her Vested
LTIP Units will be converted can be redeemed by the Partnership simultaneously
with such conversion, with the further consequence that, if the General Partner
elects to assume and perform the Partnership’s redemption obligation with
respect to such Class A Units under Section 8.6 by delivering to such holder
Shares rather than cash, then such holder can have such Shares issued to him or
her simultaneously with the conversion of his or her Vested LTIP Units into
Class A Units.  The General Partner and LTIP Unitholder shall reasonably
cooperate with each other to coordinate the timing of the events described in
the foregoing sentence.

 

C.            Forced Conversion.  The Partnership, at any time at the election
of the General Partner, may cause any number of Vested LTIP Units held by an
LTIP Unitholder to be converted (a “Forced Conversion”) into an equal number of
fully paid and non-assessable Class A Units, giving effect to all adjustments
(if any) made pursuant to Section 4.6; provided, however, that the Partnership
may not cause Forced Conversion of any LTIP Units that would not at the time be
eligible for conversion at the option of such LTIP Unitholder pursuant to
Section 4.7.B or with respect to which a Special LTIP Unit Distribution is
payable and has not been paid.  In order to exercise its right of Forced
Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the

 

8

--------------------------------------------------------------------------------


 

form attached as Exhibit H to this Agreement to the applicable LTIP Unitholder
not less than ten nor more than 60 days prior to the Conversion Date specified
in such Forced Conversion Notice.  A Forced Conversion Notice shall be provided
in the manner provided in Section 15.1.

 

D.            Completion of Conversion.  A conversion of Vested LTIP Units for
which the holder thereof has given a Conversion Notice or the Partnership has
given a Forced Conversion Notice shall occur automatically after the close of
business on the applicable Conversion Date without any action on the part of
such LTIP Unitholder, as of which time such LTIP Unitholder shall be credited on
the books and records of the Partnership with the issuance as of the opening of
business on the next day of the number of Class A Units issuable upon such
conversion.  After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such LTIP Unitholder, upon his or her written request, a
certificate of the General Partner certifying the number of Class A Units and
remaining LTIP Units, if any, held by such person immediately after such
conversion.  The Assignee of any Limited Partner pursuant to Article XI may
exercise the rights of such Limited Partner pursuant to this Section 4.7 and
such Limited Partner shall be bound by the exercise of such rights by the
Assignee.

 

E.            Impact of Conversions for Purposes of Section 6.1.E.  For purposes
of making future allocations under Section 6.1.E and applying the Capital
Account Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Class A Unit Economic Balance.

 

F.             Class A Unit Transactions.  If the Partnership or the General
Partner Entity shall be a party to any Class A Unit Transaction, as defined
below (including without limitation a merger, consolidation, unit exchange, self
tender offer for all or substantially all Class A Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any Class A Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Class A Units
shall be exchanged for or converted into the right, or the holders of such
Class A Units shall otherwise be entitled, to receive cash, securities or other
property or any combination thereof (each of the foregoing being referred to
herein as a “Class A Unit Transaction”), then the General Partner shall,
immediately prior to the Class A Unit Transaction, exercise its right to cause a
Forced Conversion with respect to the maximum number of LTIP Units then eligible
for conversion, taking into account any allocations that occur in connection
with the Class A Unit Transaction or that would occur in connection with the
Class A Unit Transaction if the assets of the Partnership were sold at the
Class A Unit Transaction price or, if applicable, at a value determined by the
General Partner in good faith using the value attributed to the Partnership
Units in the context of the Class A Unit Transaction (in which case the
Conversion Date shall be the effective date of the Class A Unit Transaction). 
In anticipation of such Forced Conversion and the consummation of the Class A
Unit Transaction, the Partnership shall use commercially reasonable efforts to
cause each LTIP Unitholder to be afforded the

 

9

--------------------------------------------------------------------------------


 

right to receive in connection with such Class A Unit Transaction in
consideration for the Class A Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Class A Unit
Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Partnership consolidated
or into which the Partnership merged or which merged into the Partnership or to
which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an affiliate of a Constituent Person.  In the event that holders of
Class A Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Class A Unit Transaction, prior to such
Class A Unit Transaction the General Partner shall give prompt written notice to
each LTIP Unitholder of such election, and shall use commercially reasonable
efforts to afford the LTIP Unitholders the right to elect, by written notice to
the General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Class A Units in
connection with such Class A Unit Transaction.  If an LTIP Unitholder fails to
make such an election, such holder (and any of its transferees) shall receive
upon conversion of each LTIP Unit held him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a
Class A Unit would receive if such Class A Unit holder failed to make such an
election.  Subject to the rights of the Partnership and the General Partner
under any Vesting Agreement and any Equity Incentive Plan, the Partnership shall
use commercially reasonable effort to cause the terms of any Class A Unit
Transaction to be consistent with the provisions of this Section 4.7.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Class A Units in connection with the Class A Unit Transaction
that will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Class A Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Class A Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

 

E.                                    Sections 5.1.C. and 5.1.D. of the
Partnership Agreement are hereby amended by appending the following sentence to
the end of each such Section:

 

For purposes of the foregoing calculations, LTIP Units with an associated
Distribution Participation Date that falls on or before the date of the relevant
distribution shall be treated as outstanding Class A Units.

 

F.                                     Section 5.1 of the Partnership Agreement
is hereby amended to add the following new Subsections 5.1.E, 5.1.F, and 5.1.G:

 

E.            Distributions With Respect to LTIP Units.  Commencing from the
Distribution Participation Date established for any LTIP Units, for any
quarterly or other period holders of such LTIP Units shall be entitled to
receive, if, when and as authorized by the General Partner out of funds legally
available for the payment of distributions,

 

10

--------------------------------------------------------------------------------


 

regular cash distributions in an amount per unit equal to the distribution
payable on each Class A Unit for the corresponding quarterly or other period
(the “LTIP Distribution Amount”).  In addition, from and after the Distribution
Participation Date, LTIP Units shall be entitled to receive, if, when and as
authorized by the General Partner out of funds or other property legally
available for the payment of distributions, non-liquidating special,
extraordinary or other distributions in an amount per unit equal to the amount
of any non-liquidating special, extraordinary or other distributions payable on
the Class A Units which may be made from time to time.  LTIP Units shall also be
entitled to receive, if, when and as authorized by the General Partner out of
funds or other property legally available for the payment of distributions,
distributions representing proceeds of a sale or other disposition of all or
substantially all of the assets of the Partnership in an amount per unit equal
to the amount of any such distributions payable on the Class A Units, whether
made prior to, on or after the Distribution Participation Date, provided that
the amount of such distributions shall not exceed the positive balances of the
Capital Accounts of the holders of such LTIP Units to the extent attributable to
the ownership of such LTIP Units.  Distributions on the LTIP Units, if
authorized, shall be payable on such dates and in such manner as may be
authorized by the General Partner (any such date, a “Distribution Payment
Date”); provided that the Distribution Payment Date and the record date for
determining which holders of LTIP Units are entitled to receive a distribution
shall be the same as the corresponding dates relating to the corresponding
distribution on the Class A Units.

 

F.             Special LTIP Unit Distribution.  As of the Distribution
Participation Date for an LTIP Unit that is not forfeited on or prior to such
Distribution Participation Date, the holder of such LTIP Unit will be entitled
to receive a special distribution (the “Special LTIP Unit Distribution”) with
respect to such unit, equal to the Aggregate Special LTIP Unit Distribution
Amount with respect to such LTIP Unit, divided by the total number of such
holder’s LTIP Units that (A) have the same Distribution Participation Date,
(B) were issued as part of the same award or program for purposes of Section 4.6
as specified in the Vesting Agreement or other documentation pursuant to which
such LTIP Units are issued (the “Same Award” with respect to such LTIP Unit),
and (C) are not forfeited on or prior to such Distribution Participation Date;
provided, however, that such amount shall not exceed either (x) the amount of
non-liquidating cash distributions per unit that were paid on the Class A Units
on or after the date of the issuance of such LTIP Unit (or such other date as is
specified as the Distribution Measurement Date in the Vesting Agreement or other
documentation pursuant to which such LTIP Unit is issued) (such date being
referred to as the “Distribution Measurement Date” with respect to such LTIP
Unit) and prior to such Distribution Participation Date or (y) an amount that,
together with all other Special LTIP Unit Distributions made to such holder on
the same date with respect to such holder’s other LTIP Units issued as part of
the Same Award as such LTIP Unit, exceeds the positive balance of the Capital
Account of such holder to the extent attributable to such LTIP Units.  The
“Aggregate Special LTIP Unit Distribution Amount” with respect to a holder’s
LTIP Unit equals the aggregate amount determined by totaling, for each of such
holder’s LTIP Units that were issued as part of the Same Award, (x) the amount
of non-liquidating cash distributions per unit that were paid on the Class A
Units on or after the

 

11

--------------------------------------------------------------------------------


 

Distribution Measurement Date with respect to such LTIP Unit and prior to the
earlier of the Distribution Participation Date for such  LTIP Unit or the
Distribution Participation Date for the LTIP Unit with respect to which the
Aggregate Special LTIP Unit Distribution Amount is being calculated, multiplied
by (y) the LTIP Unit Sharing Percentage for such LTIP Unit, and subtracting from
such total aggregate amount all Special LTIP Unit Distributions previously made
with respect to LTIP Units that were issued as part of the Same Award.  The
Special LTIP Unit Distribution for an LTIP Unit will be payable on the first
Distribution Payment Date on or after the Distribution Participation Date for
such LTIP Unit if and when authorized by the General Partner out of funds
legally available for the payment of distributions; provided that, to the extent
not otherwise prohibited by the terms of class of Partnership Interests entitled
to any preference in distribution and authorized by the General Partner out of
funds legally available for the payment of distributions, such Special LTIP Unit
Distribution may be paid prior to such Distribution Payment Date.  On or after
the Distribution Participation Date with respect to an LTIP Unit, if such LTIP
Unit is outstanding, no distributions (other than in Class A Units, Class B
Units, LTIP Units or other Partnership Interests ranking on par with or junior
to such units as to distributions and upon liquidation, dissolution or winding
up of the affairs of the Partnership) shall be declared or paid or set apart for
payment upon the Class A Units, the Class B Units, the LTIP Units or any other
Partnership Interests ranking junior to or on a parity with the LTIP Unit as to
distributions for any period (other than Special LTIP Unit Distributions with
respect to LTIP Units that had an earlier Distribution Participation Date)
unless the full amount of any Special LTIP Unit Distributions due with respect
to such LTIP Unit have been or contemporaneously are declared and paid.

 

G.            LTIP Units Intended to Qualify as Profits Interests. 
Distributions made pursuant to this Section 5.1 shall be adjusted as necessary
to ensure that the amount apportioned to each LTIP Unit does not exceed the
amount attributable to items of Partnership income or gain realized after the
date such LTIP Unit was issued by the Partnership.  The intent of this
Section 5.1.G is to ensure that any LTIP Units issued after the date of this
Agreement qualify as “profits interests” under Revenue Procedure 93-27, 1993-2
C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191
(August 3, 2001), and this Section 5.1 shall be interpreted and applied
consistently therewith. The General Partner at its discretion may amend this
Section 5.1.G to ensure that any LTIP Units granted after the date of this
Agreement will qualify as “profits interests” under Revenue Procedure 93-27,
1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191
(August 3, 2001) (and any other similar rulings or regulations that may be in
effect at such time).

 

G.                                   Section 6.1 of the Partnership Agreement is
hereby amended to add the following new Subsection 6.1.E:

 

E.            Special Allocations Regarding LTIP Units.  Notwithstanding the
provisions of Section 6.1.A, Liquidating Gains shall first be allocated to the
LTIP Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A Unit
Economic Balance,

 

12

--------------------------------------------------------------------------------


 

multiplied by (ii) the number of their LTIP Units, plus the aggregate net amount
of Net Income and Net Loss allocated to such LTIP Units prior to the
Distribution Participation Date with respect to such LTIP Units less the amount
of any Special LTIP Unit Distributions with respect to such LTIP Units,
provided, however, that no such Liquidating Gains will be allocated with respect
to any particular LTIP Unit unless and to the extent that such Liquidating
Gains, when aggregated with other Liquidating Gains realized since the issuance
of such LTIP Unit, exceed Liquidating Losses realized since the issuance of such
LTIP Unit.  After giving effect to the special allocations set forth in
Section 1 of Exhibit C hereto, and notwithstanding the provisions of Sections
6.1.A and 6.1.B above, in the event that, due to distributions with respect to
Class A Units in which the LTIP Units do not participate or otherwise, the
Economic Capital Account Balances of any present or former holder of LTIP Units,
to the extent attributable to the holder’s ownership of LTIP Units, exceed the
target balance specified above, then Liquidating Losses shall be allocated to
such holder to the extent necessary to reduce or eliminate the disparity.  In
the event that Liquidating Gains or Liquidating Losses are allocated under this
Section 6.1.E, Net Income allocable under clause 6.1.A(6) and any Net Losses
shall be recomputed without regard to the Liquidating Gains or Liquidating
Losses so allocated.  For this purpose, “Liquidating Gains” means net gains that
are or would be realized in connection with the actual or hypothetical sale of
all or substantially all of the assets of the Partnership, including but not
limited to net capital gain realized in connection with an adjustment to the
value of Partnership assets under Section 704(b) of the Code made pursuant to
Section 1.D of Exhibit B of the Partnership Agreement.  “Liquidating Losses”
means any net capital loss realized in connection with any such event.  The
“Economic Capital Account Balances” of the LTIP Unitholders will be equal to
their Capital Account balances to the extent attributable to their ownership of
LTIP Units.  Similarly, the “Class A Unit Economic Balance” shall mean (i) the
Capital Account balance of the General Partner, plus the amount of the General
Partner’s share of any Partner Minimum Gain or Partnership Minimum Gain, in
either case to the extent attributable to the General Partner’s ownership of
Class A Units and computed on a hypothetical basis after taking into account all
allocations through the date on which any allocation is made under this
Section 6.1.E, but prior to the realization of any Liquidating Gains, divided by
(ii) the number of the General Partner’s Class A Units.  Any such allocations
shall be made among the LTIP Unitholders in proportion to the amounts required
to be allocated to each under this Section 6.1.E.  The parties agree that the
intent of this Section 6.1.E is to make the Capital Account balance associated
with each LTIP Unit to be economically equivalent to the Capital Account balance
associated with the General Partner’s Class A Units (on a per-Unit basis, other
than differences resulting from the allocation of Net Income and Net Loss
allocated to such LTIP Units prior to the Distribution Participation Date with
respect to such LTIP Units in excess of the amount of Special LTIP Unit
Distributions paid with respect to such LTIP Units), provided that Liquidating
Gains are of a sufficient magnitude to do so upon a sale of all or substantially
all of the assets of the Partnership, or upon an adjustment to the Partners’
Capital Accounts pursuant to Section 1.D of Exhibit B.  To the extent the LTIP
Unitholders receive a distribution in excess of their Capital Accounts, such
distribution will be a guaranteed payment under Section 707(c) of the Code.

 

13

--------------------------------------------------------------------------------


 

H.                                   Section 8.6 of the Partnership Agreement is
hereby amended to add the following new Subsection 8.6.F:

 

F.             Forced Redemption of Class A Units Converted from LTIP Units.

 

(i)            With respect to any Class A Units that were issued in connection
with the conversion of Vested LTIP Units into Class A Units pursuant to
Section 4.7.A or 4.7.C, the Partnership, at any time after the service of the
grantee of such LTIP Units to the General Partner or the Partnership is
terminated, shall have the right (the “Forced Redemption Right”) to redeem such
Class A Units.  Any such Forced Redemption Right shall be exercised pursuant to
a Notice of Forced Redemption delivered to the holder of such Class A Units by
the Partnership.  Such redemption shall occur on the Specified Forced Redemption
Date and at a redemption price equal to either the Cash Amount or the Shares
Amount, as determined by the General Partner, in its sole and absolute
discretion (the “Forced Redemption Amount”).  If Shares Amount are issued, the
General Partner shall issue such Shares directly to the holder of Class A Units
being redeemed and the transaction shall be treated, for federal income tax
purposes, as a sale of the Class A Units to the General Partner.  Payment of the
Forced Redemption Amount in the form of Shares shall be in Shares registered for
resale under Section 12 of the Exchange Act and listed for trading on the
exchange or national market on which the Shares are Publicly Traded and the
issuance of Shares upon redemption shall be registered under the Securities Act
or, at the election of the General Partner, resale of the Shares issued upon
redemption shall be registered (so long as the holder of the Class A Units being
redeemed provides all information required for such registration), and, provided
further that, if the Shares are not Publicly Traded at the time the Partnership
exercises its Forced Redemption Right, the Forced Redemption Amount shall be
paid only in the form of the Cash Amount unless the holder of the Class A Units
being redeemed, in its sole and absolute discretion, consents to payment of the
Forced Redemption Amount in the form of the Shares Amount.

 

(ii)           If the General Partner pays the holder of the Class A Units being
redeemed the Forced Redemption Amount in the form of Shares, the total number of
Shares to be paid to such holder in exchange for the such holder’s Class A Units
shall be the applicable Shares Amount. If this amount is not a whole number of
Shares, such holder shall be paid (i) that number of Shares which equals the
nearest whole number less than such amount plus (ii) an amount of cash which the
General Partner determines, in its reasonable discretion, to represent the fair
value of the remaining fractional Share which would otherwise be payable to such
holder.

 

(iii)          The holder of Class A Units being redeemed shall have no right
with respect to any Class A Units so redeemed to receive any distributions paid
in respect of a Partnership Record Date for distributions in respect of Class A
Units after the Specified Forced Redemption Date with respect to such Class A
Units.

 

(iv)          The holder of Class A Units being redeemed shall represent,
warrant, and certify that such holder (a) has marketable and unencumbered title
to the

 

14

--------------------------------------------------------------------------------


 

Class A Units being redeemed, free and clear of all liens and the rights of or
interests of any other person or entity, (b) has the full right, power and
authority to redeem and surrender such Class A Units as provided herein, and
(c) has obtained the consent or approval of all persons or entities, if any,
having the right to consult or approve such redemption and surrender.  Each
holder of Class A Units being redeemed agrees to execute such documents as the
General Partner may reasonably require in connection with the issuance of Shares
upon exercise of the Forced Redemption Right.

 

I.                                        Section 10.2 of the Partnership
Agreement is amended by designating the existing text of Section 10.2 as
Subsection A, and by appending the following new Subsection B:

 

B.            To the extent provided for in Treasury Regulations, revenue
rulings, revenue procedures and/or other IRS guidance issued after the date
hereof, the Partnership is hereby authorized to, and at the direction of the
General Partner shall, elect a safe harbor under which the fair market value of
any Partnership Interests issued after the effective date of such Treasury
Regulations (or other guidance) will be treated as equal to the liquidation
value of such Partnership Interests (i.e., a value equal to the total amount
that would be distributed with respect to such interests if the Partnership sold
all of its assets for their fair market value immediately after the issuance of
such Partnership Interests, satisfied its liabilities (excluding any
non-recourse liabilities to the extent the balance of such liabilities exceeds
the fair market value of the assets that secure them) and distributed the net
proceeds to the Partners under the terms of this Agreement). In the event that
the Partnership makes a safe harbor election as described in the preceding
sentence, each Partner hereby agrees to comply with all safe harbor requirements
with respect to transfers of such Partnership Interests while the safe harbor
election remains effective.

 

J.                                      Clause 1.D.(2) of Exhibit B — Capital
Account Maintenance of the Partnership Agreement is hereby amended and restated
in its entirety as follows:

 

(2)           Such adjustments shall be made as of the following times:
(a) immediately prior to the acquisition of an additional interest in the
Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution; (b) immediately prior to the distribution by the
Partnership to a Partner of more than a de minimis amount of property as
consideration for an interest in the Partnership; (c) immediately prior to the
liquidation of the Partnership within the meaning of Regulations
Section 1.704-l(b)(2)(ii)(g); and (d) immediately prior to the issuance of any
LTIP Units, provided, however, that adjustments pursuant to clauses (a), (b) and
(d) above shall be made only if the General Partner determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership.

 

15

--------------------------------------------------------------------------------


 

K.                                   Section 1 of Exhibit C to the Partnership
Agreement is hereby amended by appending the following new Subsection H:

 

H.            Forfeiture Allocations.  Upon a forfeiture of any unvested
Partnership Interest by any Partner, gross items of income, gain, loss or
deduction shall be allocated to such Partner if and to the extent required by
final Treasury Regulations promulgated after the date of the Amendment No. 3 to
the Partnership Agreement to ensure that allocations made with respect to all
unvested Partnership Interests are recognized under Code Section 704(b).

 

L.                                    New Exhibit G — Notice of Election by
Partner to Convert LTIP Units into Class A Units, attached, is hereby added to
the Partnership Agreement.

 

M.                                 New Exhibit H — Notice of Election by
Partnership to Force Conversion of LTIP Units into Class A Units, attached, is
hereby added to the Partnership Agreement.

 

2.                                      Except as modified herein, all terms and
conditions of the Partnership Agreement shall remain in full force and effect,
which terms and conditions the Company hereby ratifies and confirms.

 

3.                                      This Amendment shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to conflicts of law.

 

4.                                      If any provision of this Amendment is or
becomes invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

 

[Signature Page to Amendment No. 3 to the Amended and Restated Agreement

of Limited Partnership of Kite Realty Group, L.P., follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

 

 

KITE REALTY GROUP TRUST

 

 

As sole general partner of Kite Realty Group, L.P.

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Daniel R. Sink

 

 

 

Executive Vice President, Chief Financial Officer and Treasurer

 

 

[Signature Page to Amendment No. 3 to the Amended and Restated Agreement

of Limited Partnership of Kite Realty Group, L.P.]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO CLASS A UNITS

 

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
                 LTIP Units in Kite Realty Group, L.P. (the “Partnership”) into
Class A Units in accordance with the terms of the Agreement of Limited
Partnership of the Partnership, as amended; and (ii) directs that any cash in
lieu of Class A Units that may be deliverable upon such conversion be delivered
to the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

 

Dated:

 

 

Name of Limited Partner:

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT H

 

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF

LTIP UNITS INTO CLASS A UNITS

 

Kite Realty Group, L.P. (the “Partnership”) hereby irrevocably elects to cause
the number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into Class A Units in accordance with the terms of the Agreement of
Limited Partnership of the Partnership, as amended.

 

Name of Holder:

 

Date of this Notice:

 

Number of LTIP Units to be Converted:

 

Please Print: Exact Name as Registered

with Partnership

 

19

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE OF FORCED REDEMPTION

 

Kite Realty Group, L.P. (the “Partnership”) hereby redeems Class A Units in Kite
Realty Group, L.P. in accordance with the terms of the Agreement of Limited
Partnership of Kite Realty Group, L.P., as amended, and the Forced Redemption
Right referred to therein.  If the Shares Amount is delivered upon the exercise
of the Forced Redemption Right, the General Partner shall deliver the number of
Shares set forth below.  If the Cash Amount is delivered upon the exercise of
the Forced Redemption Right, the Partnership shall deliver the Cash Amount set
forth below.

 

Name of Holder:

 

Social Security or tax identifying number of Holder:

 

Address of Holder:

 

Number of Shares to be Delivered by the General Partner:

 

Cash Amount to be Delivered by the Partnership:

 

20

--------------------------------------------------------------------------------